August 21, 2014 BY EDGAR TRANSMISSION Michael R. Clampitt Senior Counsel Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: F & M Bank Corp. Registration Statement on Form S-1 File No. 333-194739 Dear Mr. Clampitt: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Securities Act”), F&M Bank Corp. (the “Company”) hereby requests that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective under the Securities Act at 4:00 p.m. on Friday, August 22, 2014, or as soon thereafter as practicable. The Company acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the Staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Very truly yours, /s/ Neil W. Hayslett Neil W. Hayslett Executive Vice President and Chief Administrative Officer
